Citation Nr: 0726225	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-29 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 
2003 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1967 to 
August 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
July 1971 rating decision denied the veteran's claim of 
service connection for residuals of a back injury while the 
January 2004 rating denied service connection for arthritis 
of the back.  Thus the Board has recharacterized the issue as 
whether new and material evidence has been received to reopen 
a claim of service connection for a back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a January 2007 statement, the veteran's representative 
cancelled the veteran's January 2007 Decision Review Officer 
(DRO) hearing.  It was further requested that the veteran be 
afforded a new DRO hearing and that his claims folder be 
forwarded to the representative for review prior to this 
hearing.  The representative intends to address the issues on 
appeal at the requested haring.

Accordingly, this case is remanded for the following:

A DRO hearing should be scheduled for 
the veteran in connection with his 
appeal as requested by the accredited 
representative.  After the hearing is 
conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



